As filed with the Securities and Exchange Commission on February 5, 2010 1933 Act Registration No. 333-148917 1940 Act Registration No. 811-08559 CIK No. 0001051629 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 2 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 74 Lincoln Life & Annuity Flexible Premium Variable Life Account M (Exact Name of Registrant) Lincoln VULone2007 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Exact Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Name and Address of Agent for Service) Copy to: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2008 was filed March 13, 2009. It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) / / on October 22, 2009 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) /X/ on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be October 22, 2009. Lincoln Life & Annuity Company of New York: Lincoln Life & Annuity Flexible Premium Variable Life Account M Supplement Dated To the Product Prospectuses dated for: Lincoln VULONE2007 This Supplement outlines changes to the prospectus for Lincoln VULONE2007 that will be applicable to policies issued on or after , subject to state availability.These changes apply only to new purchasers of the policy and not to current owners and are not optional.These revisions are occasioned by a re-pricing of the insurance elements of the product and are more fully described below: Overview of the changes: In the prospectus under “POLICY SUMMARY”, the provision with respect to “Risks of Your Policy”, the section entitled “Policy values in the General Account” has been changed. In the prospectus, under “POLICY SUMMARY”, the provision with respect to Charges and Fees: 1. The Surrender Charge shown for a Representative Insured and when the charge is deducted shown in the Surrender Charge section of “Table I: Transaction Fees” have been changed. The language has been revised under the “When Charge is Deducted” column and the Surrender Charge for the male Representative Insured has been changed from “$27.52 per $1000 of specified amount” to “$31.10 per $1000 of specified amount.”The Surrender Charge for the female Representative Insured has been removed. The first sentence of Footnote 1 has been revised. 2. The Cost of Insurance charge shown for a Representative Insured shown in the Cost of Insurance section of “Table II: Periodic Charges Other Than Fund Operating Expenses” has been changed. The Cost of Insurance charge for the male Representative Insured has been changed from “$0.19 per month per $1000 of Net Amount at Risk” to “$0.20 per month per $1000 of Net Amount at Risk.”The Cost of Insurance charge for the female Representative Insured has been removed. 3. The charge shown in the Administrative Fee section of “Table II: Periodic Charges Other Than Fund Operating Expenses” for a Representative Insured has been changed.The charge for a male Representative Insured has been changed from “$0.24 per month per $1000 of specified amount” to “$0.13 per month per $1000 of specified amount.” The charge for a female Representative Insured has been removed. 4. The Policy Loan Interest Charge section of “Table II: Periodic Charges Other Than Fund Operating Expenses” and the corresponding footnote have been changed. The charge has been changed from “5.0% annually of the amount held in the loan account” to “4.0% annually of the amount held in the loan account.” 5. The charge for a female Representative Insured shown in the Waiver of Monthly Deduction Rider of Table II: Periodic Charges Other Than Fund Operating Expenses” has been removed. The changes noted above have resulted in changes in the numerical values in some of the representative calculations and tables included in the prospectus, dated May 1, 2009.The tables, calculations and the sentences in which these numerical changes occur are set out below. Please refer to the May 1, 2009 prospectus for a discussion of all other provisions of your policy that are not discussed in this supplement. This supplement is for informational purposes and requires no action on your part.Please also note that certain terms used in this supplement are defined within the sentences where they appear, in the relevant provisions of the prospectus or in the prospectus Glossary. The prospectus dated May 1, 2009 is being amended as follows (in order of how these respective sections appear in the prospectus): Changes to “Risks of Your Policy” (under “POLICY SUMMARY”, sub-section “Risks of Your Policy”): The following replaces the language under “Policy values in the General Account” paragraph: Policy Values in the General Account.Premium payments and Accumulation Values allocated to the Fixed Account are held in the Company's General Account.Unlike assets held in the Company's Separate Account, of which the Sub-Accounts form a part, the assets of the General Account are subject to the general liabilities of the Company and, therefore, to the Company's general creditors.The general liabilities of the Company include obligations we assume under other types of insurance policies and financial products we sell and it is important to remember that you are relying on the financial strength of the Company for the fulfillment of the contractual promises and guarantees we make to you in the policy, including those relating to the payment of death benefits. For more information, please see "Lincoln Life, The Separate Account and The General Account" section of this prospectus. Changes to “Charges and Fees” (under “POLICY SUMMARY”, sub-section “Charges and Fees”): The following replaces when the surrender charge is deducted and the “Charge for a Representative Insured” under the “Surrender Charge” section of Table I: Transaction Fees: Charge When Charge is Deducted Amount Deducted Surrender Charge*2 Charge for a Representative Insured For up to 15 years from the Policy Date and up to 15 years from the effective date of each increase in specified amount, a Surrender Charge will be deducted at the time you effect a Full Surrender of your policy.For up to 10 years from the Policy Date or up to 10 years from the effective date of each increase in specified amount, a Surrender Charge will be deducted at the time you effect a Reduction in Specified Amount. For a male, age 45, standard non-tobacco, in year one the maximum Surrender Charge is $31.10 per $1,000 of specified amount. * These charges and costs vary based on individual characteristics. The charges and costs shown in the table may not be representative of the charges and costs that a particular policy owner will pay. You may obtain more information about the particular charges that would apply to you by requesting a personalized policy illustration from you financial advisor. 2 During the life of the policy, you may request one or more Partial Surrenders, each of which may not exceed 90% of your policy’s Surrender Value as of the date of your request. If you wish to surrender more than 90% of your policy’s Surrender Value, you must request a Full Surrender of you policy, which is subject to the Surrender Charge reflected in the table above. (See section headed “Partial Surrenders” for a discussion of Partial Surrenders of your policy.) The following replaces the “Charge for a Representative Insured” under the “Cost of Insurance” section of Table II: Periodic Charges Other Than Fund Operating Expenses: Charge When Charge is Deducted Amount Deducted Cost of Insurance* Monthly Charge for a Representative Insured For a male, age 45, standard non-tobacco, in year one the guaranteed maximum monthly cost of insurance rate is $0.20 per month per $1,000 of Net Amount at Risk. *These charges and costs vary based on individual characteristics. The charges and costs shown in the table may not be representative of the charges and costs that a particular policy owner will pay.
